UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 27, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthetransitionperiodfrom to CommissionFileNumber: 1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Wisconsin 20-0020198 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 333 W. State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) (414) 224-2000 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) (Registrant is not yet required to provide financial disclosure in an Interactive Data File format). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler£ AcceleratedFilerT Non-acceleratedFiler£ Smallerreportingcompany£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Number of shares outstanding of each of the issuer’s classes of common stock as of May 2, 2011 (excluding 8,676,705 shares of class B common stock held by our subsidiary, The Journal Company): Class Outstanding at May 2, 2011 Class A Common Stock Class B Common Stock Class C Common Stock JOURNAL COMMUNICATIONS, INC. INDEX PageNo. Part I. FinancialInformation Item1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of March 27, 2011 and December 26, 2010 2 Unaudited Consolidated Condensed Statements of Operations for the First Quarter Ended March 27, 2011 and March 28, 2010 3 Unaudited Consolidated Condensed Statement of Equity for the First Quarter Ended March 27, 2011 4 Unaudited Consolidated Condensed Statement of Equity for the First Quarter Ended March 28, 2010 5 Unaudited Consolidated Condensed Statements of Cash Flows for the First Quarter Ended March 27, 2011 and March 28, 2010 6 Notes to the Unaudited Consolidated Condensed Financial Statements as of March 27, 2011 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosure of Market Risk 31 Item4. Controls and Procedures 31 Part II. OtherInformation Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. Reserved 32 Item5. Other Information 32 Item6. Exhibits 32 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Balance Sheets (in thousands, except share and per share amounts) March27,2011 December26,2010 Assets Current assets: Cash and cash equivalents $ $ Investments of variable interest entity Receivables, net Inventories, net Prepaid expenses and other current assets Syndicated programs Deferred income taxes Total Current Assets Property and equipment, at cost, less accumulated depreciation of $233,026 and $228,820 Syndicated programs Goodwill Broadcast licenses Other intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities And Equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued employee benefits Deferred revenue Syndicated programs Accrued income taxes Other current liabilities Current portion of long-term liabilities Total Current Liabilities Accrued employee benefits Syndicated programs Long-term notes payable to banks Other long-term liabilities Equity: Preferred stock, $0.01 par – authorized 10,000,000 shares; no shares outstanding at March 27, 2011 and December 26, 2010 Common stock, $0.01 par: Class C – authorized 10,000,000 shares; issued and outstanding: 3,264,000 shares at March 27, 2011 and December 26, 2010 33 33 Class B – authorized 120,000,000 shares; issued and outstanding (excluding treasury stock): 7,706,443.282 shares at March 27, 2011 and 8,594,541.684 shares at December 26, 2010 Class A – authorized 170,000,000 shares; issued and outstanding: 44,275,987 shares at March 27, 2011 and 43,196,321 shares at December 26, 2010 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury stock, at cost (8,676,705 class B shares) ) ) Total Journal Communications, Inc. shareholders’ equity Noncontrolling interest Total Equity Total Liabilities And Equity $ $ See accompanying notes to unaudited consolidated condensed financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Statements of Operations (in thousands, except per share amounts) FirstQuarterEnded March27,2011 March28,2010 Revenue: Publishing $ $ Broadcasting Corporate eliminations ) ) Total revenue Operating costs and expenses: Publishing Broadcasting Corporate eliminations ) ) Total operating costs and expenses Selling and administrative expenses Total operating costs and expenses and selling and administrative expenses Operating earnings Other income and (expense): Interest income 18 8 Interest expense ) ) Total other income and (expense) ) ) Earnings from continuing operations before income taxes Provision for income taxes Earnings from continuing operations Earnings from discontinued operations, net of $221 and $(4) applicable income tax provision (benefit), respectively 43 Net earnings Earnings per share: Basic – Class A and B common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ Diluted – Class A and B common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ Basic and diluted – Class C common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ See accompanying notes to unaudited consolidated condensed financial statements. 3 Index Journal Communications, Inc. Unaudited Consolidated Statements of Equity First Quarter Ended March 27, 2011 (in thousands, except per share amounts) Preferred Common Stock Additional Paid-in- Accumulated Other Comprehensive Retained Noncontrolling Treasury Stock, Stock ClassC ClassB ClassA Capital Loss Earnings Interests atcost Total Balance at December 26, 2010 $
